 



Exhibit 10.65
SYNTROLEUM CORPORATION
2005 STOCK INCENTIVE PLAN
EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT
THIS AGREEMENT (“Agreement”), made as of the 19th day of March 2007 (the “Grant
Date”), evidences an award by Syntroleum Corporation, a Delaware corporation
(the “Company”) to John B. Holmes, Jr. (the “Grantee”) pursuant to the 2005
Stock Incentive Plan (the “Plan”). Capitalized terms used and not otherwise
defined herein shall have the meaning ascribed thereto in the Plan.
1) Grant of Restricted Stock Award. Effective as of the Grant Date, pursuant to
Section 8 of the Plan, the Company has awarded to the Grantee a Restricted Stock
Award with respect to two-hundred thousand (200,000) shares of Common Stock,
subject to the conditions and restrictions set forth below and in the Plan (the
“Restricted Stock”).
2) Restrictions. The Restricted Stock granted hereunder to the Grantee may not
be sold, assigned, transferred, pledged or otherwise encumbered from the Grant
Date until the date that the Grantee obtains a vested right to the shares (and
the restrictions thereon terminate) in accordance with the provisions of this
Section 2. Provided that the Grantee has been in continuous service as an
employee since the Grant Date as of the date the relevant portion of the
Restricted Shares are scheduled to vest, the Grantee shall have a vested right
to a number of shares, as described below, out of the Restricted Stock grant
described in Section 1, above, upon the completion of each of the following
events, as determined by the Committee in its discretion:
a.) 100,000 of such shares to vest upon execution of a definitive agreement with
Tyson Foods, Inc. or one of its subsidiaries and
b.) 100,000 of such shares to vest upon execution of a definitive agreement with
China Petroleum & Chemical Corporation or one of its subsidiaries (“Sinopec”);
and
Notwithstanding the foregoing:

  a.  
Grantee shall have a vested right to all of the Restricted Stock upon a
termination of Grantee’s service as an employee due to death or disability as a
result of injury or illness in the course and scope of his employment with the
Company; and

  b.  
Grantee shall have a vested right to all of the Restricted Stock upon a Change
in Control; and

  c.  
Grantee shall have a vested right to all of the Restricted Stock upon a
termination of Grantee’s service as an employee by Grantee for Good Reason.

 

 



--------------------------------------------------------------------------------



 



“Good Reason” shall be defined as:
(a) the assignment to the Grantee of any duties materially inconsistent in any
respect with the Grantee’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Paragraph 1 of his Employment Agreement (“the Employment Agreement”), or any
other action by the Company which results in a diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Grantee;
(b) any material failure by the Company to comply with any of the provisions of
the Employment Agreement, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Grantee;
(c) the Company’s requiring the Grantee to be based at any office outside the
Tulsa metropolitan area;
(d) any purported termination by the Company of the Grantee’s employment
otherwise than as expressly permitted by the Employment Agreement; or
(e) any failure to reelect Employee as a member of the Board of Directors of the
Company.
To the extent any of the shares of Restricted Stock have not vested as of
March 16, 2017, such unvested shares shall be forfeited.
The period of time between the Grant Date and the date that the Grantee obtains
a vested right to the Restricted Stock shall be referred to herein as the
“Restricted Period” as to those shares. In the event that any day on which the
Grantee would otherwise obtain a vested right to the Restricted Stock is a
Saturday, Sunday or holiday, the Grantee shall instead obtain that vested right
on the first business day immediately following such date. Authorized leaves of
absence from the Company shall not constitute a termination of employment for
purposes of this Agreement. For purposes of this Agreement, an authorized leave
of absence shall be an absence while Grantee is on military leave, sick leave,
or other bona fide leave of absence so long as Grantee’s right to employment
with the Company is guaranteed by statute, contract, or company policy. Whether
the Grantee’s employment terminates due to “disability” or “retirement” for
purposes of this Agreement will be determined by the Nominating and Compensation
Committee of the Company’s Board of Directors (the “Committee”) in its
discretion.
3) Forfeiture. If Grantee’s employment terminates under circumstances other than
those provided in Section 2 prior to all or a portion of the Restricted Stock
having become vested pursuant to the provisions of Section 2, the Grantee shall
forfeit all right to the Restricted Stock which has not yet vested as of the
date of termination of employment. Such forfeiture shall apply to Beneficiaries
(as defined below) as well as the Grantee.

 

 



--------------------------------------------------------------------------------



 



4) Share Issuance. The Company will issue to Grantee stock certificates
evidencing the shares of Restricted Stock, which certificates will be registered
in the name of Grantee and will bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to the Restricted Stock,
substantially in the following form:
The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Employee Restricted Stock Award
Agreement, effective as of March 19th, 2007, between Syntroleum Corporation and
the registered owner hereof. Copies of such Agreement are on file in the offices
of Syntroleum Corporation, 4322 South 49th West Avenue, Tulsa, Oklahoma, 74107
The certificates evidencing the shares of Restricted Stock shall be held in
custody by the Company or, if specified by the Committee, by a third party
custodian or trustee, until the restrictions on such shares shall have lapsed,
and, as a condition of this award of Restricted Stock, the Grantee shall deliver
a stock power, duly endorsed in blank, relating to the shares of Restricted
Stock. Upon the vesting and expiration of the restrictions as to any portion of
the Restricted Stock, the Company will cause a new certificate evidencing such
number of shares of Common Stock to be delivered to the Grantee, or in the case
of his death to his Beneficiary, free of the legend regarding transferability;
provided that the Company shall not be obligated to issue any fractional shares
of Common Stock.
5) Beneficiary Designations. Pursuant to Section 10 of the Plan, the Grantee
shall file with the Company on such form as may be prescribed by the Company, a
designation of one or more beneficiaries and, if desired, one or more contingent
beneficiaries (each referred to herein as a “Beneficiary”) to whom shares of
Common Stock otherwise due the Grantee under the terms of this Agreement shall
be distributed in the event of the death of the Grantee. The Grantee shall have
the right to change the Beneficiary or Beneficiaries from time to time;
provided, however, that any change shall not become effective until received in
the Grantee’s handwriting by the Committee. If there is no effective Beneficiary
designation on file at the time of the Grantee’s death, or if the designated
Beneficiary or Beneficiaries have all predeceased such Grantee, the payment of
any remaining benefits under this Agreement shall be made to the personal
representative or executor of the Grantee’s estate. If one or more but not all
the Beneficiaries have predeceased such Grantee, the benefits under this
Agreement shall be paid according to the Grantee’s instructions in his
designation of Beneficiaries. If the Grantee has not given instructions, or if
the instructions are not clear, the benefits under this Agreement which would
have been paid to the deceased Beneficiary or Beneficiaries will be paid to the
personal representative or executor of Grantee’s estate.

 

 



--------------------------------------------------------------------------------



 



6) Nonalienation of Benefits. Except as contemplated by Section 5 above, no
right or benefit under this Agreement shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary or by operation of law, and any attempt to
transfer, anticipate, alienate, sell, assign, pledge, encumber or charge the
same shall be void. No right or benefit hereunder shall in any manner be liable
for or subject to any debts, contracts, liabilities or torts of the person
entitled to such benefits. If the Grantee or the Grantee’s Beneficiary hereunder
shall become bankrupt or attempt to transfer, anticipate, alienate, assign,
sell, pledge, encumber or charge any right or benefit hereunder, other than as
contemplated by Section 5 above, or if any creditor shall attempt to subject the
same to a writ of garnishment, attachment, execution, sequestration or any other
form of process or involuntary lien or seizure, then such right or benefit shall
cease and terminate.
7) Prerequisites to Benefits. Neither the Grantee, nor any person claiming
through the Grantee, shall have any right or interest in Restricted Stock
awarded hereunder, unless and until all the terms, conditions and provisions of
this Agreement and the Plan which affect the Grantee or such other person shall
have been complied with as specified herein.
8) Issuance and Delivery of Shares. The Company shall not be obligated to issue
or deliver any shares of Common Stock if counsel to the Company determines that
such issuance or delivery would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
the Common Stock is listed or quoted. If necessary to comply with any such law,
rule, regulation or agreement, the Company shall in no event be obligated to
take any affirmative action in order to cause the issuance or delivery of shares
of Common Stock.
9) Rights as a Stockholder. During the period in which the restrictions provided
herein are applicable to the Restricted Stock, the Grantee shall have the right
to vote the shares of Restricted Stock and to receive any cash dividends paid
with respect thereto unless and until forfeiture thereof. Any dividend or
distribution payable with respect to shares of Restricted Stock that shall be
paid or distributed in shares of Common Stock shall be subject to the same
restrictions provided for herein, and the shares so paid or distributed shall be
deemed Restricted Stock subject to all terms and conditions herein. Any dividend
or distribution (other than cash or Common Stock) payable or distributable on
shares of Restricted Stock, unless otherwise determined by the Committee, shall
be subject to the terms and conditions of this Agreement to the same extent and
in the same manner as the Restricted Stock is subject; provided that the
Committee may make such modifications and additions to the terms and conditions
(including restrictions on transfer and the conditions to the timing and degree
of lapse of such restrictions) that shall become applicable to such dividend or
distribution as the Committee may provide in its absolute discretion.

 

 



--------------------------------------------------------------------------------



 



10) Taxes. The Company shall have the right to withhold an appropriate amount of
cash or number of shares of Common Stock, or combination thereof, for payment of
taxes or other amounts required by law or to take such action as may be
necessary in the opinion of the Company to satisfy all obligations for
withholding of taxes. Withholding may be satisfied by the transfer to the
Company of shares of Common Stock theretofore owned by the Grantee, subject to
such terms and conditions as the Committee shall prescribe.
11) Adjustments. As provided in the Plan, certain adjustments may be made to the
Restricted Stock upon the occurrence of events or circumstances described in
Section 19 of the Plan.
12) Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement shall be in writing and shall be delivered personally or by first
class mail, postage prepaid to the following address:
Syntroleum Corporation
c/o Corporate Secretary
4322 South 49th West Avenue
Tulsa, Oklahoma 74107
Any notice or other communication to the Grantee with respect to this Agreement
shall be in writing and shall be delivered personally, or shall be sent by first
class mail, postage prepaid, to Grantee’s address as listed in the records of
the Company on the Grant Date, unless the Company has received written
notification from the Grantee of a change of address.
13) Amendment. Without the consent of the Grantee, this Agreement may be amended
or supplemented (i) to cure any ambiguity or to correct or supplement any
provision herein which may be defective or inconsistent with any other provision
herein, or (ii) to add to the covenants and agreements of the Company for the
benefit of Grantee or to add to the rights of the Grantee or to surrender any
right or power reserved to or conferred upon the Company in this Agreement,
subject, however, to any required approval of the Company’s stockholders and,
provided, in each case, that such changes or corrections shall not adversely
affect the rights of Grantee with respect to the Award evidenced hereby without
the Grantee’s consent, or (iii) to make such other changes as the Company, upon
advice of counsel, determines are necessary or advisable because of the adoption
or promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws.
14) Grantee Employment. Nothing contained in this Agreement, and no action of
the Company or the Committee with respect hereto, shall confer or be construed
to confer on the Grantee any right to continue as an employee of the Company.
15) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Oklahoma.
16) Construction. References in this Agreement to “this Agreement” and the words
“herein,” “hereof,” “hereunder” and similar terms include the Plan. The headings
of the Sections of this Agreement have been included for convenience of
reference only, are not to be considered a part hereof and shall in no way
modify or restrict any of the terms or provisions hereof.

 

 



--------------------------------------------------------------------------------



 



17) Relationship to the Plan. In addition to the terms and conditions described
in this Agreement, grants of Restricted Stock are subject to all other
applicable provisions of the Plan. The decisions of the Committee with respect
to questions arising as to the interpretation of the Plan, or this Agreement and
as to finding of fact, shall be final, conclusive and binding.

              SYNTROLEUM CORPORATION
 
       
 
  By:   /s/ Richard L. Edmonson
 
       
 
  Name:   Richard. L. Edmonson
 
  Title:   Sr. Vice President and General Counsel
 
            GRANTEE
 
       
 
      /s/ John B. Holmes, Jr.
 
   
 
  John B. Holmes, Jr.
 
     

 

 